Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Vegh et al. (US 3,921,683) and Nussbaum (US 2005/0122835).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the mounting bracket includes a hook portion defining a channel configured to receive a portion of the interior edge of the housing to mount the pour tray to the interior edge in an assembled configuration, the pour tray has a proximal end and a distal end, and in the assembled configuration, the proximal end is operatively disposed above and adjacent the opening of the housing, and wherein the housing has a cutout region defining a shoulder and a sloped side peripheral surface extending from the shoulder in a direction transverse to the top peripheral surface, and in the assembled configuration, the bottom surface of the pour tray is supported by at least one of the shoulder or the sloped side peripheral surface.




Examiner’s Comment
 	(1) The closest prior art is Vegh et al. Vegh et al. teaches an apparatus having a housing and a roaster bowl movable from within the housing and a pour tray detachably couple to the interior edge. However, Vegh et al. is silent regarding the above claim limitation. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JIMMY CHOU/Primary Examiner, Art Unit 3761